            Case 1:19-cv-03366-RCL Document 26 Filed 02/17/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 JOSEPH MICHAEL ARPAIO,                                  *
                 Plaintiff,                              *
 v.
                                                         *   Civil Action No. 1:19-cv-03366-RCL

 KEVIN ROBILLARD                                         *
 and                                                     *
 HUFFINGTON POST
                                                         *
 and
                                                         *
 TESSA STUART
                                                         *
 and

 ROLLING STONE                                           *

                 Defendants.                             *

*       *       *       *      *     *       *       *       *     *       *      *         *     *

     DEFENDANTS THEHUFFINGTONPOST.COM, INC. AND KEVIN ROBILLARD’S
    RESPONSE TO PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO RESPOND
                          TO MOTION TO DISMISS

        Defendants TheHuffingtonPost.com, Inc. and Kevin Robillard (the “HuffPost

Defendants”) provide the following response to Plaintiff’s Motion for Extension of Time to

Respond to the HuffPost Defendants’ Motion to Dismiss (ECF No. 25) (“Extension Motion”).

Specifically, the HuffPost Defendants respond to Plaintiff’s statement in the Extension Motion

that the HuffPost Defendants “have not responded as of yet regarding the extension of the

motions to dismiss.” (ECF No. 25, p. 1).

        Plaintiff’s Opposition to the HuffPost Defendants’ Motion to Dismiss was due on

February 14, 2020, per Plaintiff’s prior extension request, which this Court granted on January

30, 2020. (ECF No. 23). At 1:30 p.m. EST on February 14, 2020, Plaintiff’s counsel requested

                                                 1
          Case 1:19-cv-03366-RCL Document 26 Filed 02/17/20 Page 2 of 5



an additional 10 days to file Plaintiff’s Opposition to the HuffPost Defendants’ Motion to

Dismiss. Within a couple of hours, and before the HuffPost Defendants’ counsel could secure

their clients’ consent, Plaintiff filed the Extension Motion.

       Plaintiff did not file his Opposition to the HuffPost Defendants’ Motion to Dismiss on

February 14, 2020, as ordered by the Court. The HuffPost Defendants will defer to the Court

regarding whether to allow Plaintiff a second extension to file his Opposition to the HuffPost

Defendants’ Motion to Dismiss after already missing the deadline to file his Opposition brief.

To the extent the Court is inclined to allow Plaintiff additional time to file his Opposition, the

HuffPost Defendants request that they be allowed the same 14 days from the Opposition filing

date to file the HuffPost Defendants’ Reply brief.

DATED: February 17, 2020




                                                  2
Case 1:19-cv-03366-RCL Document 26 Filed 02/17/20 Page 3 of 5



                      Respectfully submitted,

                      /s/ Jean-Paul Jassy
                      Jean-Paul Jassy (Admitted Pro Hac Vice)
                      William T. Um (Admitted Pro Hac Vice)
                      Elizabeth H. Baldridge (Admitted Pro Hac Vice)
                      JASSY VICK CAROLAN LLP
                      800 Wilshire Boulevard, Suite 800
                      Los Angeles, CA 90017
                      Telephone: (310) 870-7048
                      Facsimile: (310) 870-7010
                      jpjassy@jassyvick.com
                      wum@jassyvick.com
                      ebaldridge@jassyvick.com

                      Laura C. Fraher (DC Bar No. 979720)
                      SHAPIRO, LIFSCHITZ & SCHRAM P.C.
                      1742 N Street NW
                      Washington, DC 20036
                      Telephone: (202) 689-1900
                      Facsimile: (202) 689-1901
                      fraher@slslaw.com

                      Attorneys for Defendants TheHuffingtonPost.com, Inc. and
                      Kevin Robillard




                               3
         Case 1:19-cv-03366-RCL Document 26 Filed 02/17/20 Page 4 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 17, 2020, a copy of the foregoing Response to Plaintiff’s

Motion for Extension of Time to Respond to Motion to Dismiss was electronically filed through

the CM/ECF system, which caused the following parties or counsel to be served by electronic

means, as more fully reflected on the Notice of Electronic Filing:




                                                                                 Larry E. Klayman
                                                                       FREEDOM WATCH, INC.
                                                                     202 Pennsylvania Avenue, NW
                                                                                         Suite 345
                                                                            Washington, DC 20006
                                                                        Telephone: (561) 558-5336
                                                                            leklayman@gmail.com

                                                   Attorneys for Plaintiff Joseph Michael Arpaio


                                                                                Alison Schary
                                                           DAVIS WRIGHT TREMAINE LLP
                                                               1919 Pennsylvania Avenue, NW
                                                                                     Suite 800
                                                                       Washington, DC 20006
                                                                   Telephone: (202) 973-4248
                                                                    Facsimile: (202) 973-4499
                                                                       alisonschary@dwt.com

                                                                      Elizabeth A. McNamara
                                                                              Rachel F. Strom
                                                           DAVIS WRIGHT TREMAINE LLP
                                                                 1251 Avenue of the Americas
                                                                                   21st Floor
                                                                        New York, NY 10020
                                                                   Telephone: (212) 489-8230

                                                                           Attorneys for Defendants
                                                                       Tessa Stuart & Rolling Stone
Case 1:19-cv-03366-RCL Document 26 Filed 02/17/20 Page 5 of 5



                                 /s/ Elizabeth Baldridge
                                                        Elizabeth Baldridge
                                             JASSY VICK CAROLAN LLP
                                            800 Wilshire Boulevard, Suite 800
                                                      Los Angeles, CA 90017
                                                   Telephone: (310) 870-7048
                                                    Facsimile: (310) 870-7010
                                                   ebaldridge@jassyvick.com

                                                    Attorneys for Defendants
                             TheHuffingtonPost.com, Inc. and Kevin Robillard
